Exhibit 10.1




CROSS GUARANTEE AGREEMENT
This CROSS GUARANTEE AGREEMENT is dated as of November 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors” and individually, a “Guarantor”), for the benefit of the
Guaranteed Parties (as defined below).
W I T N E S S E T H:
WHEREAS, Kinder Morgan, Inc., a Delaware corporation (“KMI”), and certain of its
direct and indirect Subsidiaries have outstanding senior, unsecured Indebtedness
and may from time to time issue additional senior, unsecured Indebtedness;
WHEREAS, each Guarantor, other than KMI, is a direct or indirect Subsidiary of
KMI;
WHEREAS, each Guarantor desires to provide the guarantee set forth herein with
respect to the Indebtedness of such Guarantors that constitutes the Guaranteed
Obligations; and
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the guarantees hereby;
NOW, THEREFORE, in consideration of the premises, the Guarantors hereby agree
with each other for the benefit of the Guaranteed Parties as follows:
1.Defined Terms.
(a)    As used in this Agreement, the following terms have the meanings
specified below:
“Agreement” has the meaning provided in the preamble hereto.
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (i) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (ii) beneficial interests in
trusts, and (iii) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Assets” means, at the date of any determination thereof, the total
assets of KMI and its Subsidiaries as set forth on a consolidated balance sheet
of KMI and its Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.
“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated




--------------------------------------------------------------------------------

Exhibit 10.1




amortization, of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on a consolidated balance sheet of KMI and its Subsidiaries for their most
recently completed fiscal quarter, prepared in accordance with GAAP.
“Domestic Subsidiary” means any Subsidiary of KMI organized under the laws of
any jurisdiction within the United States.
“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule III, (v) each of Calnev Pipe Line LLC, SFPP, L.P., Kinder
Morgan G.P., Inc. and EPEC Realty, Inc. and each of its Subsidiaries, (vi) any
other Subsidiary that is not a Guarantor under the Revolving Credit Agreement
Guarantee, (vii) any not-for-profit Subsidiary, (viii) any Subsidiary that is
prohibited by a Requirement of Law from guaranteeing the Guaranteed Obligations,
and (ix) any Subsidiary acquired by KMI or its Subsidiaries after the date of
this Agreement to the extent, and so long as, the financing documentation
governing any existing Indebtedness of such Subsidiary that survives such
acquisition prohibits such Subsidiary from guaranteeing the Guaranteed
Obligations; provided, that notwithstanding the foregoing, any Subsidiary that
is party to the Revolving Credit Agreement Guarantee or that Guarantees any
senior notes or senior debt securities issued by KMI (other than pursuant to
this Agreement) shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.
“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness


2

--------------------------------------------------------------------------------

Exhibit 10.1




or other obligation of the payment thereof, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (iv) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
“Guarantee Termination Date” has the meaning set forth in Section 2(d).
“Guaranteed Obligations” means the Indebtedness set forth on Schedule I hereto,
as such schedule may be amended from time to time in accordance with the terms
of this Agreement; provided that the term “Guaranteed Obligations” shall exclude
any Excluded Swap Obligations.
“Guaranteed Parties” means, collectively, (i) in the case of Guaranteed
Obligations that are governed by trust indentures, the holders (as that term is
defined in the applicable trust indenture) of such Guaranteed Obligations, (ii)
in the case of Guaranteed Obligations that are governed by loan agreements,
credit agreements, or similar agreements, the lenders providing such loans or
credit, and (iii) in the case of Guaranteed Obligations with respect to Hedging
Agreements, the counterparties under such agreements.
“Guarantor” has the meaning provided in the preamble hereto. Schedule II hereto,
as such schedule may be amended from time to time in accordance with the terms
of this Agreement, sets forth the name of each Guarantor.
“Hedging Agreement” means a financial instrument, agreement or security which
hedges or is used to hedge or manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices (but
excluding any purchase, swap, derivative contract or similar agreement relating
to power, electricity or any related commodity product).
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Indebtedness” means, collectively, (i) any senior, unsecured obligation created
or assumed by any Person for borrowed money, including all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
surety, performance and guaranty bonds), and (ii) all payment obligations of any
Person with respect to obligations under Hedging Agreements.
“Investment Grade Rating” means a rating equal to or higher than Baa3 by Moody’s
and BBB- by S&P; provided, however, that if (i) either of Moody’s or S&P changes
its rating system, such ratings shall be the equivalent ratings after such
changes or (ii) Moody’s or S&P shall not make a rating of a Guaranteed
Obligation publicly available, the references above to Moody’s or S&P or both of
them, as the case may be, shall be to a nationally recognized U.S. rating agency
or agencies, as the case may be, selected by KMI and the references to the
ratings categories above shall be to the corresponding rating categories of such
rating agency or rating agencies, as the case may be.
“Issuer” means the issuer, borrower, or other applicable primary obligor of a
Guaranteed Obligation.
“KMI” has the meaning provided in the recitals hereto.
“Lien” means, with respect to any asset (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


3

--------------------------------------------------------------------------------

Exhibit 10.1




“Material Subsidiary” means, as at any date of determination, any Subsidiary of
KMI whose total tangible assets (for purposes of the below, when combined with
the tangible assets of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) as at such date of determination are greater than or
equal to 5% of Consolidated Tangible Assets as of the last day of the fiscal
quarter most recently ended for which financial statements of KMI have been
filed with the SEC.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Operating Subsidiary” means any operating company that is a Subsidiary of KMI.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.    
“Rating Agencies” means Moody’s and S&P; provided that, if at the relevant time
neither Moody’s nor S&P shall be rating the relevant Guaranteed Obligation, then
“Rating Agencies” shall mean another nationally recognized rating service that
rates such Guaranteed Obligation.
“Rating Date” means the date immediately prior to the earlier of (i) the
occurrence of a Release Event and (ii) public notice of the intention to effect
a Release Event.
“Rating Decline” means, with respect to a Guaranteed Obligation, the occurrence
of the following on, or within 90 days after, the date of the occurrence of a
Release Event or of public notice of the intention to effect a Release Event
(which period may be extended so long as the rating of such Guaranteed
Obligation is under publicly announced consideration for possible downgrade by
either of the Rating Agencies): (i) in the event such Guaranteed Obligation is
assigned an Investment Grade Rating by both Rating Agencies on the Rating Date,
the rating of such Guaranteed Obligation by one or both of the Rating Agencies
shall be below an Investment Grade Rating; or (ii) in the event such Guaranteed
Obligation is rated below an Investment Grade Rating by either of the Rating
Agencies on the Rating Date, any such below-Investment Grade Rating of such
Guaranteed Obligation shall be decreased by one or more gradations (including
gradations within rating categories as well as between rating categories).
“Release Event” has the meaning set forth in Section 6(b).
“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including environmental laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.


4

--------------------------------------------------------------------------------

Exhibit 10.1




“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
September 19, 2014, among KMI, the lenders party thereto and Barclays Bank PLC,
as administrative agent, as such credit agreement may be amended, modified,
supplemented or restated from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid or extended from time to time (whether
with the original agents and lenders or other agents or lenders or trustee or
otherwise, and whether provided under the original credit agreement or other
credit agreements or note indentures or otherwise), including, without
limitation, increasing the amount of available borrowings or other Indebtedness
thereunder.
“Revolving Credit Agreement Guarantee” means the Guarantee Agreement, dated as
of November 26, 2014, made by the Subsidiaries of KMI party thereto in favor of
Barclays Bank PLC, as administrative agent, for the benefit of the lenders and
the issuing banks under the Revolving Credit Agreement, as such guarantee
agreement may be amended, modified, supplemented or restated from time to time,
and as it may be replaced or renewed from time to time in connection with any
amendment, modification, supplement, restatement, refunding, refinancing,
restructuring, replacement, renewal, repayment, or extension of any Revolving
Credit Agreement from time to time.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“SEC” means the United States Securities and Exchange Commission.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partner interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of KMI. Notwithstanding
the foregoing, Plantation Pipe Line Company, a Delaware and Virginia
corporation, shall not be a Subsidiary of KMI until such time as its assets and
liabilities, profit or loss and cash flow are required under GAAP to be
consolidated with those of KMI.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.
“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by KMI.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this


5

--------------------------------------------------------------------------------

Exhibit 10.1




Agreement, and Section references are to Sections of this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2.    Guarantee.
(a)    Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, for the benefit of the Guaranteed Parties, the
prompt and complete payment when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided that each
Guarantor shall be released from its respective guarantee obligations under this
Agreement as provided in Section 6(b). Upon the failure of an Issuer to
punctually pay any Guaranteed Obligation, each Guarantor shall, upon written
demand by the applicable Guaranteed Party to such Guarantor, pay or cause to be
paid such amounts.
(b)    Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors after giving full effect to the liability under this Agreement and its
related contribution rights set forth in this Section 2, but before taking into
account any liabilities under any other Guarantees.
(c)    Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
(as a result of the limitations set forth in Section 2(b) or elsewhere in this
Agreement) without impairing this Agreement or affecting the rights and remedies
of any Guaranteed Party hereunder.
(d)    No payment or payments made by any Issuer, any of the Guarantors, any
other guarantor or any other Person or received or collected by any Guaranteed
Party from any Issuer, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any Guaranteed Obligation shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, which shall,
notwithstanding any such payment or payments, other than payments made by such
Guarantor in respect of such Guaranteed Obligation or payments received or
collected from such Guarantor in respect of such Guaranteed Obligation, remain
liable for the Guaranteed Obligations up to the maximum liability of such
Guarantor hereunder until all Guaranteed Obligations (other than any contingent
indemnity obligations not then due and any letters of credit that remain
outstanding which have been fully cash collateralized or otherwise back-stopped
to the reasonable satisfaction of the applicable issuing bank) shall have been
discharged by payment in full or shall have been deemed paid and discharged by
defeasance pursuant to the terms of the instruments governing such Guaranteed
Obligations (the “Guarantee Termination Date”).
(e)    If and to the extent required in order for the obligations of any
Guarantor hereunder to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of such
Guarantor hereunder shall be limited to the greatest amount which can lawfully
be guaranteed by such Guarantor under such laws, after giving effect to any
rights of contribution, reimbursement and subrogation arising hereunder. Each
Guarantor acknowledges and agrees


6

--------------------------------------------------------------------------------

Exhibit 10.1




that, to the extent not prohibited by applicable law, (i) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right under such laws to reduce,
or request any judicial relief that has the effect of reducing, the amount of
its liability under this Agreement, (ii) such Guarantor (as opposed to its
creditors, representatives of creditors or bankruptcy trustee, including such
Guarantor in its capacity as debtor in possession exercising any powers of a
bankruptcy trustee) has no personal right to enforce the limitation set forth in
this Section 2(e) or to reduce, or request judicial relief reducing, the amount
of its liability under this Agreement, and (iii) the limitation set forth in
this Section 2(e) may be enforced only to the extent required under such laws in
order for the obligations of such Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions hereof.
3.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment as set forth in this Section 3. To the
extent that any Guarantor shall be required hereunder to pay any portion of any
Guaranteed Obligation guaranteed hereunder exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from such Guaranteed Obligation and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of such
Guaranteed Obligation guaranteed hereunder (excluding the amount thereof repaid
by the Issuer of such Guaranteed Obligation) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date;
provided that any Guarantor’s right of reimbursement shall be subject to the
terms and conditions of Section 5 hereof. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all Guarantees of such
Guarantor other than pursuant to this Agreement will be deemed to be enforceable
and payable after its obligations pursuant to this Agreement. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Guaranteed Parties, and each Guarantor shall remain liable to
the Guaranteed Parties for the full amount guaranteed by such Guarantor
hereunder.
4.    No Right of Set-off. No Guaranteed Party shall have, as a result of this
Agreement, any right of set-off against any amount owing by such Guaranteed
Party to or for the credit or the account of a Guarantor.
5.    No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder, no Guarantor shall be entitled to be subrogated to any of
the rights (or if subrogated by operation of law, such Guarantor hereby waives
such rights to the extent permitted by applicable law) of any Guaranteed Party
against any Issuer or any other Guarantor or any collateral security or
guarantee or right of offset held by any Guaranteed Party for the payment of any
Guaranteed Obligation, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Issuer or any other Guarantor in respect
of payments made by such Guarantor hereunder, until the Guarantee Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time prior to the
Guarantee Termination Date, such amount shall be held by such Guarantor in trust
for the applicable Guaranteed Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the applicable Guaranteed Parties in the exact form received by such
Guarantor (duly indorsed by such


7

--------------------------------------------------------------------------------

Exhibit 10.1




Guarantor to the applicable Guaranteed Parties if required), to be applied
against the applicable Guaranteed Obligation, whether due or to become due.
6.    Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights; Release.
(a)    Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (i) any demand for payment of any Guaranteed
Obligation made by any Guaranteed Party may be rescinded by such party and any
Guaranteed Obligation continued, (ii) a Guaranteed Obligation, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, allowed to lapse, surrendered or released by any Guaranteed
Party, (iii) the instruments governing any Guaranteed Obligation may be amended,
modified, supplemented or terminated, in whole or in part, and (iv) any
collateral security, guarantee or right of offset at any time held by any
Guaranteed Party for the payment of any Guaranteed Obligation may be sold,
exchanged, waived, allowed to lapse, surrendered or released. No Guaranteed
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guaranteed Obligations or for this
Agreement or any property subject thereto. When making any demand hereunder
against any Guarantor, a Guaranteed Party may, but shall be under no obligation
to, make a similar demand on the Issuer of the applicable Guaranteed Obligation
or any other Guarantor or any other person, and any failure by a Guaranteed
Party to make any such demand or to collect any payments from such Issuer or any
other Guarantor or any other person or any release of such Issuer or any other
Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of any
Guaranteed Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
(b)    A Guarantor shall be automatically released from its guarantee hereunder
upon release of such Guarantor from the Revolving Credit Agreement Guarantee,
including upon consummation of any transaction resulting in such Guarantor
ceasing to constitute a Subsidiary or upon any Guarantor becoming an Excluded
Subsidiary (such transaction or event, a “Release Event”).
(c)    Upon the occurrence of a Release Event, each Guaranteed Obligation for
which such released Guarantor was the Issuer shall be automatically released
from the provisions of this Agreement and shall cease to constitute a Guaranteed
Obligation hereunder; provided that in the case of any Guaranteed Obligation
that has been assigned an Investment Grade Rating by the Rating Agencies, such
Guaranteed Obligation shall be so released, effective as of the 91st day after
the occurrence of the Release Event, if and only if a Rating Decline with
respect to such Guaranteed Obligation does not occur.
7.    Guarantee Absolute and Unconditional.
(a)    Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Guaranteed Obligations, and notice of or proof of reliance by any Guaranteed
Party upon this Agreement or acceptance of this Agreement. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, promptness,
presentment, protest and notice of protest, demand for payment or performance,
notice of default or nonpayment, notice of acceptance and any other notice in
respect of the Guaranteed Obligations or any part of them, and any defense
arising by reason of any disability or other defense of any Issuer or any of the
Guarantors


8

--------------------------------------------------------------------------------

Exhibit 10.1




with respect to the Guaranteed Obligations. Each Guarantor understands and
agrees that this Agreement shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any of the Guaranteed Obligations, the
indenture, loan agreement, note or other instrument evidencing or governing any
of the Guaranteed Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Guaranteed Party, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any Issuer against any Guaranteed Party or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of any Issuer or
such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of any Issuer for any of the Guaranteed
Obligations, or of such Guarantor under this Agreement, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, any Guaranteed Party may, but shall be under no obligation to, pursue
such rights and remedies as it may have against the Issuer or any other Person
or against any collateral security or guarantee for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by any Guaranteed
Party to pursue such other rights or remedies or to collect any payments from
the Issuer or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Issuer or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the other Guaranteed Parties against such
Guarantor.
(b)    This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Guaranteed
Parties and their respective successors, indorsees, transferees and assigns
until the Guarantee Termination Date.
8.    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Issuer or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Issuer or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
9.    Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the applicable Guaranteed Parties without set-off or counterclaim in
dollars.
10.    Representations and Warranties. Each Guarantor hereby represents and
warrants to each Guaranteed Party that the following representations and
warranties are true and correct in all material respects as of the date of this
Agreement or as of the date such Guarantor became a party to this Agreement, as
applicable:
(a)    such Guarantor (i) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (ii) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (iii) is duly qualified
to do business and is in good standing in every jurisdiction in which the
failure to be so qualified would have a material adverse effect on its ability
to perform its obligations under this Agreement;


9

--------------------------------------------------------------------------------

Exhibit 10.1




(b)    such Guarantor has all requisite corporate (or other organizational)
power and authority to execute and deliver and to perform its obligations under
this Agreement, and all such actions have been duly authorized by all necessary
proceedings on its behalf;
(c)    this Agreement has been duly and validly executed and delivered by or on
behalf of such Guarantor and constitutes the valid and legally binding agreement
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except (i) as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, fraudulent conveyance or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general principles of equity (including principles of good faith,
reasonableness, materiality and fair dealing) which may, among other things,
limit the right to obtain equitable remedies (regardless of whether considered
in a proceeding in equity or at law) and (ii) as to the enforceability of
provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy;
(d)    no authorization, consent, approval, license or exemption of or
registration, declaration or filing with any Governmental Authority is necessary
for the valid execution and delivery of, or the performance by such Guarantor of
its obligations hereunder, except those that have been obtained and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the date of this Agreement or as of the date such Guarantor
became a party to this Agreement, as applicable; and
(e)    neither the execution and delivery of, nor the performance by such
Guarantor of its obligations under, this Agreement will (i) breach or violate
any applicable Requirement of Law, (ii) result in any breach or violation of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of its property or assets (other than Liens created
or contemplated by this Agreement) pursuant to the terms of, any indenture,
mortgage, deed of trust, agreement or other instrument to which it or any of its
Subsidiaries is party or by which any of its properties or assets, or those of
any of its Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (i) and (ii) that neither individually nor
in the aggregate could reasonably be expected to result in a material adverse
effect on its ability to perform its obligations under this Agreement, or (iii)
violate any provision of the organizational documents of such Guarantor.
11.    Rights of Guaranteed Parties. Each Guarantor acknowledges and agrees that
any changes in the identity of the Persons from time to time comprising the
Guaranteed Parties gives rise to an equivalent change in the Guaranteed Parties,
without any further act. Upon such an occurrence, the persons then comprising
the Guaranteed Parties are vested with the rights, remedies and discretions of
the Guaranteed Parties under this Agreement.
12.    Notices.
(a)    All notices, requests, demands and other communications to any Guarantor
pursuant hereto shall be in writing and mailed, telecopied or delivered to such
Guarantor in care of KMI, 1001 Louisiana Street, Suite 1000, Houston, Texas
77002, Attention: Treasurer, Telecopy: (713) 445-8302.
(b)    KMI will provide a copy of this Agreement, including the most recently
amended schedules and supplements hereto, to any Guaranteed Party upon written
request to the address set forth in Section 12(a); provided, however, that KMI’s
obligations under this Section 12(b) shall be deemed satisfied if KMI has filed
a copy of this Agreement, including the most recently amended schedules and


10

--------------------------------------------------------------------------------

Exhibit 10.1




supplements hereto, with the SEC within three months preceding the date on which
KMI receives such written request.
13.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with KMI.
14.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
15.    Integration. This Agreement represents the agreement of each Guarantor
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Guaranteed Party relative to
the subject matter hereof not expressly set forth or referred to herein.
16.    Amendments; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantors and KMI.
(b)    The Guarantors may amend or supplement this Agreement by a written
instrument executed by all Guarantors:
(i)to cure any ambiguity, defect or inconsistency;
(ii)to reflect a change in the Guarantors or the Guaranteed Obligations made in
accordance with this Agreement;
(iii)to make any change that would provide any additional rights or benefits to
the Guaranteed Parties or that would not adversely affect the legal rights
hereunder of any Guaranteed Party in any material respect; or
(iv)to conform this Agreement to any change made to the Revolving Credit
Agreement or to the Revolving Credit Agreement Guarantee.
Except as set forth in this clause (b) or otherwise provided herein, the
Guarantors may not amend, supplement or otherwise modify this Agreement prior to
the Guarantee Termination Date without the prior written consent of the holders
of the majority of the outstanding principal amount of the Guaranteed
Obligations (excluding obligations with respect to Hedging Agreements).
Notwithstanding the foregoing, in the case of an amendment that would reasonably
be expected to adversely, materially and disproportionately affect Guaranteed
Parties with Guaranteed Obligations existing under Hedging Agreements relative
to the other Guaranteed Parties, the foregoing exclusion of obligations with
respect to Hedging Agreements shall not apply, and the outstanding principal
amount attributable to each such Guaranteed Party’s Guaranteed Obligations shall
be deemed to be equal to the termination payment that


11

--------------------------------------------------------------------------------

Exhibit 10.1




would be due to such Guaranteed Party as if the valuation date were an “Early
Termination Date” under and calculated in accordance with each applicable
Hedging Agreement.
(c)    No Guaranteed Party shall by any act, delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of any Guaranteed Party,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by a Guaranteed Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such Guaranteed Party would otherwise have on any future occasion.
(d)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
17.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Guaranteed Parties and their respective successors and permitted assigns, except
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except pursuant to a transaction permitted by
the Revolving Credit Agreement and in connection with a corresponding assignment
under the Revolving Credit Agreement Guarantee.
19.    Additional Guarantors.
(a)    KMI shall cause each Subsidiary (other than any Excluded Subsidiary)
formed or otherwise purchased or acquired after the date of this Agreement
(including each Subsidiary that ceases to constitute an Excluded Subsidiary
after the date of this Agreement) to execute a supplement to this Agreement and
become a Guarantor within 45 days of the occurrence of the applicable event
specified in this Section 19(a).
(b)    Each Subsidiary of KMI that becomes, at the request of KMI, or that is
required pursuant to Section 19(a) to become, a party to this Agreement shall
become a Guarantor, with the same force and effect as if originally named as a
Guarantor herein, for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a written supplement substantially in the form of Annex A
hereto. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
20.    Additional Guaranteed Obligations. Any Indebtedness issued by a Guarantor
or for which a Guarantor otherwise becomes obligated after the date of this
Agreement shall become a Guaranteed Obligation upon the execution by all
Guarantors of a notation of guarantee substantially in the form of Annex B
hereto, which shall be affixed to the instrument or instruments evidencing such
Indebtedness. Each such notation of guarantee shall be signed on behalf of each
Guarantor by a duly authorized officer prior to the authentication or issuance
of such Indebtedness.


12

--------------------------------------------------------------------------------

Exhibit 10.1




21.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
22.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 22, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guarantee Termination Date. Each Qualified ECP
Guarantor intends that this Section 22 constitute, and this Section 22 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
[Signature pages follow]




13

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.


KINDER MORGAN, INC.




By:
    /s/ Anthony B. Ashley                    

Name: Anthony B. Ashley
Title: Treasurer




AGNES B CRANE, LLC
AMERICAN PETROLEUM TANKERS II LLC
AMERICAN PETROLEUM TANKERS III LLC
AMERICAN PETROLEUM TANKERS IV LLC
AMERICAN PETROLEUM TANKERS LLC
AMERICAN PETROLEUM TANKERS PARENT LLC
AMERICAN PETROLEUM TANKERS V LLC
AMERICAN PETROLEUM TANKERS VI LLC
AMERICAN PETROLEUM TANKERS VII LLC
APT FLORIDA LLC
APT INTERMEDIATE HOLDCO LLC
APT NEW INTERMEDIATE HOLDCO LLC
APT PENNSYLVANIA LLC
APT SUNSHINE STATE LLC
AUDREY TUG LLC
BEAR CREEK STORAGE COMPANY, L.L.C.
BETTY LOU LLC
CAMINO REAL GATHERING COMPANY, L.L.C.
CANTERA GAS COMPANY LLC
CDE PIPELINE LLC
CENTRAL FLORIDA PIPELINE LLC
CHEYENNE PLAINS GAS PIPELINE COMPANY, L.L.C.
CIG GAS STORAGE COMPANY LLC
CIG PIPELINE SERVICES COMPANY, L.L.C.
CIMMARRON GATHERING LLC
COLORADO INTERSTATE GAS COMPANY, L.L.C.
COLORADO INTERSTATE ISSUING CORPORATION
COPANO DOUBLE EAGLE LLC
COPANO ENERGY FINANCE CORPORATION
COPANO ENERGY, L.L.C.
COPANO ENERGY SERVICES/UPPER GULF COAST LLC
COPANO FIELD SERVICES GP, L.L.C.
COPANO FIELD SERVICES/NORTH TEXAS, L.L.C.
COPANO FIELD SERVICES/SOUTH TEXAS LLC
COPANO FIELD SERVICES/UPPER GULF COAST LLC
COPANO LIBERTY, LLC
COPANO NGL SERVICES (MARKHAM), L.L.C.
COPANO NGL SERVICES LLC
COPANO PIPELINES GROUP, L.L.C.






[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------


Exhibit 10.1




COPANO PIPELINES/NORTH TEXAS, L.L.C.
COPANO PIPELINES/ROCKY MOUNTAINS, LLC
COPANO PIPELINES/SOUTH TEXAS LLC
COPANO PIPELINES/UPPER GULF COAST LLC
COPANO PROCESSING LLC
COPANO RISK MANAGEMENT LLC
COPANO/WEBB-DUVAL PIPELINE LLC
CPNO SERVICES LLC
DAKOTA BULK TERMINAL, INC.
DELTA TERMINAL SERVICES LLC
EAGLE FORD GATHERING LLC
EL PASO CHEYENNE HOLDINGS, L.L.C.
EL PASO CITRUS HOLDINGS, INC.
EL PASO CNG COMPANY, L.L.C.
EL PASO ENERGY SERVICE COMPANY, L.L.C.
EL PASO LLC
EL PASO MIDSTREAM GROUP LLC
EL PASO NATURAL GAS COMPANY, L.L.C.
EL PASO NORIC INVESTMENTS III, L.L.C.
EL PASO PIPELINE CORPORATION
EL PASO PIPELINE GP COMPANY, L.L.C.
EL PASO PIPELINE HOLDING COMPANY, L.L.C.
EL PASO PIPELINE LP HOLDINGS, L.L.C.
EL PASO PIPELINE PARTNERS, L.P.
By El Paso Pipeline GP Company, L.L.C., its general partner
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO RUBY HOLDING COMPANY, L.L.C.
EL PASO TENNESSEE PIPELINE CO., L.L.C.
ELBA EXPRESS COMPANY, L.L.C.
ELIZABETH RIVER TERMINALS LLC
EMORY B CRANE, LLC
EPBGP CONTRACTING SERVICES LLC
EP ENERGY HOLDING COMPANY
EP RUBY LLC
EPTP ISSUING CORPORATION
FERNANDINA MARINE CONSTRUCTION MANAGEMENT LLC
FRANK L. CRANE, LLC
GENERAL STEVEDORES GP, LLC
GENERAL STEVEDORES HOLDINGS LLC
GLOBAL AMERICAN TERMINALS LLC
HAMPSHIRE LLC
HARRAH MIDSTREAM LLC
HBM ENVIRONMENTAL, INC.
ICPT, L.L.C
J.R. NICHOLLS LLC
JAVELINA TUG LLC
JEANNIE BREWER LLC
JV TANKER CHARTERER LLC
KINDER MORGAN (DELAWARE), INC.
KINDER MORGAN 2-MILE LLC
KINDER MORGAN ADMINISTRATIVE SERVICES TAMPA LLC
KINDER MORGAN ALTAMONT LLC


[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




KINDER MORGAN AMORY LLC
KINDER MORGAN ARROW TERMINALS HOLDINGS, INC.
KINDER MORGAN ARROW TERMINALS, L.P.
By Kinder Morgan River Terminals, LLC, its general partner
KINDER MORGAN BALTIMORE TRANSLOAD TERMINAL LLC
KINDER MORGAN BATTLEGROUND OIL LLC
KINDER MORGAN BORDER PIPELINE LLC
KINDER MORGAN BULK TERMINALS, INC.
KINDER MORGAN CARBON DIOXIDE TRANSPORTATION
COMPANY
KINDER MORGAN CO2 COMPANY, L.P.
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN COCHIN LLC
KINDER MORGAN COLUMBUS LLC
KINDER MORGAN COMMERCIAL SERVICES LLC
KINDER MORGAN CRUDE & CONDENSATE LLC
KINDER MORGAN CRUDE OIL PIPELINES LLC
KINDER MORGAN CRUDE TO RAIL LLC
KINDER MORGAN CUSHING LLC
KINDER MORGAN DALLAS FORT WORTH RAIL TERMINAL LLC
KINDER MORGAN ENDEAVOR LLC
KINDER MORGAN ENERGY PARTNERS, L.P.
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN EP MIDSTREAM LLC
KINDER MORGAN FINANCE COMPANY LLC
KINDER MORGAN FLEETING LLC
KINDER MORGAN FREEDOM PIPELINE LLC
KINDER MORGAN KEYSTONE GAS STORAGE LLC
KINDER MORGAN KMAP LLC
KINDER MORGAN LAS VEGAS LLC
KINDER MORGAN LINDEN TRANSLOAD TERMINAL LLC
KINDER MORGAN LIQUIDS TERMINALS LLC
KINDER MORGAN LIQUIDS TERMINALS ST. GABRIEL LLC
KINDER MORGAN MARINE SERVICES LLC
KINDER MORGAN MATERIALS SERVICES, LLC
KINDER MORGAN MID ATLANTIC MARINE SERVICES LLC
KINDER MORGAN NATGAS O&M LLC
KINDER MORGAN NORTH TEXAS PIPELINE LLC
KINDER MORGAN OPERATING L.P. “A”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “B”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “C”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “D”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN PECOS LLC
KINDER MORGAN PECOS VALLEY LLC
KINDER MORGAN PETCOKE GP LLC


[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




KINDER MORGAN PETCOKE, L.P.
By Kinder Morgan Petcoke GP LLC, its general partner
KINDER MORGAN PETCOKE LP LLC
KINDER MORGAN PETROLEUM TANKERS LLC
KINDER MORGAN PIPELINE LLC
KINDER MORGAN PIPELINES (USA) INC.
KINDER MORGAN PORT MANATEE TERMINAL LLC
KINDER MORGAN PORT SUTTON TERMINAL LLC
KINDER MORGAN PORT TERMINALS USA LLC
KINDER MORGAN PRODUCTION COMPANY LLC
KINDER MORGAN RAIL SERVICES LLC
KINDER MORGAN RESOURCES II LLC
KINDER MORGAN RESOURCES III LLC
KINDER MORGAN RESOURCES LLC
KINDER MORGAN RIVER TERMINALS LLC
KINDER MORGAN SERVICES LLC
KINDER MORGAN SEVEN OAKS LLC
KINDER MORGAN SOUTHEAST TERMINALS LLC
KINDER MORGAN TANK STORAGE TERMINALS LLC
KINDER MORGAN TEJAS PIPELINE LLC
KINDER MORGAN TERMINALS, INC.
KINDER MORGAN TEXAS PIPELINE LLC
KINDER MORGAN TEXAS TERMINALS, L.P.
By General Stevedores GP, LLC, its general partner
KINDER MORGAN TRANSMIX COMPANY, LLC
KINDER MORGAN TREATING LP
By KM Treating GP LLC, its general partner
KINDER MORGAN URBAN RENEWAL, L.L.C.
KINDER MORGAN UTICA LLC
KINDER MORGAN VIRGINIA LIQUIDS TERMINALS LLC
KINDER MORGAN WINK PIPELINE LLC
KINDERHAWK FIELD SERVICES LLC
KM CRANE LLC
KM DECATUR, INC.
KM EAGLE GATHERING LLC
KM GATHERING LLC
KM KASKASKIA DOCK LLC
KM LIQUIDS TERMINALS LLC
KM NORTH CAHOKIA LAND LLC
KM NORTH CAHOKIA SPECIAL PROJECT LLC
KM NORTH CAHOKIA TERMINAL PROJECT LLC
KM SHIP CHANNEL SERVICES LLC
KM TREATING GP LLC
KM TREATING PRODUCTION LLC
KMBT LLC
KMGP CONTRACTING SERVICES LLC
KMGP SERVICES COMPANY, INC.
KN TELECOMMUNICATIONS, INC.
KNIGHT POWER COMPANY LLC
LOMITA RAIL TERMINAL LLC
MILWAUKEE BULK TERMINALS LLC
MJR OPERATING LLC
MOJAVE PIPELINE COMPANY, L.L.C.
MOJAVE PIPELINE OPERATING COMPANY, L.L.C.
MR. BENNETT LLC


[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




MR. VANCE LLC
NASSAU TERMINALS LLC
NGPL HOLDCO INC.
NS 307 HOLDINGS INC.
PADDY RYAN CRANE, LLC
PALMETTO PRODUCTS PIPE LINE LLC
PI 2 PELICAN STATE LLC
PINNEY DOCK & TRANSPORT LLC
QUEEN CITY TERMINALS LLC
RAHWAY RIVER LAND LLC
RAZORBACK TUG LLC
RCI HOLDINGS, INC.
RIVER TERMINALS PROPERTIES GP LLC
RIVER TERMINAL PROPERTIES, L.P.
By River Terminals Properties GP LLC, its general partner
SCISSORTAIL ENERGY, LLC
SNG PIPELINE SERVICES COMPANY, L.L.C.
SOUTHERN GULF LNG COMPANY, L.L.C.
SOUTHERN LIQUEFACTION COMPANY LLC
SOUTHERN LNG COMPANY, L.L.C.
SOUTHERN NATURAL GAS COMPANY, L.L.C.
SOUTHERN NATURAL ISSUING CORPORATION
SOUTHTEX TREATERS LLC
SOUTHWEST FLORIDA PIPELINE LLC
SRT VESSELS LLC
STEVEDORE HOLDINGS, L.P.
By Kinder Morgan Petcoke GP LLC, its general partner
TAJON HOLDINGS, INC.
TEJAS GAS, LLC
TEJAS NATURAL GAS, LLC
TENNESSEE GAS PIPELINE COMPANY, L.L.C.
TENNESSEE GAS PIPELINE ISSUING CORPORATION
TEXAN TUG LLC
TGP PIPELINE SERVICES COMPANY, L.L.C.
TRANS MOUNTAIN PIPELINE (PUGET SOUND) LLC
TRANSCOLORADO GAS TRANSMISSION COMPANY LLC
TRANSLOAD SERVICES, LLC
UTICA MARCELLUS TEXAS PIPELINE LLC
WESTERN PLANT SERVICES, INC.
WYOMING INTERSTATE COMPANY, L.L.C.




By:
/s/ Anthony B. Ashley                

Anthony Ashley
Vice President




[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------


Exhibit 10.1




ANNEX A TO
THE CROSS GUARANTEE AGREEMENT
SUPPLEMENT NO. [ ] dated as of [                    ] to the CROSS GUARANTEE
AGREEMENT dated as of [                    ] (the “Agreement”), among each of
the Guarantors listed on the signature pages thereto and each of the other
entities that becomes a party thereto pursuant to Section 19 of the Agreement
(each such entity individually, a “Guarantor” and, collectively, the
“Guarantors”). Unless otherwise defined herein, terms defined in the Agreement
and used herein shall have the meanings given to them in the Agreement.
A.    The Guarantors consist of Kinder Morgan, Inc., a Delaware corporation
(“KMI”), and certain of its direct and indirect Subsidiaries, and the Guarantors
have entered into the Agreement in order to provide guarantees of certain of the
Guarantors’ senior, unsecured Indebtedness outstanding from time to time.
B.    Section 19 of the Agreement provides that additional Subsidiaries may
become Guarantors under the Agreement by execution and delivery of an instrument
in the form of this Supplement. Each undersigned Subsidiary (each a “New
Guarantor”) is executing this Supplement at the request of KMI or in accordance
with the requirements of the Agreement to become a Guarantor under the
Agreement.
Accordingly, each New Guarantor agrees as follows:
SECTION 1.    In accordance with Section 19 of the Agreement, each New Guarantor
by its signature below becomes a Guarantor under the Agreement with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Agreement
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a Guarantor in the
Agreement shall be deemed to include each New Guarantor. The Agreement is hereby
incorporated herein by reference.
SECTION 2.     Each New Guarantor represents and warrants to the Guaranteed
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with KMI. This
Supplement shall become effective as to each New Guarantor when KMI shall have
received a counterpart of this Supplement that bears the signature of such New
Guarantor.
SECTION 4.    Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 6.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 12 of the Agreement. All communications and notices
hereunder to each New Guarantor shall be given to it in care of KMI at the
address set forth in Section 12 of the Agreement.
[Signature Pages Follow]









--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, each New Guarantor has duly executed this Supplement to the
Agreement as of the day and year first above written.
_________________________________
as Guarantor
By:______________________________
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.1




ANNEX B TO
THE CROSS GUARANTEE AGREEMENT


FORM OF NOTATION OF GUARANTEE


Subject to the limitations set forth in the Cross Guarantee Agreement, dated as
of [•] (the “Guarantee Agreement”), the undersigned Guarantors hereby certify
that this [Indebtedness] constitutes a Guaranteed Obligation, entitled to all
the rights as such set forth in the Guarantee Agreement. The Guarantors may be
released from their guarantees upon the terms and subject to the conditions
provided in the Guarantee Agreement. Capitalized terms used but not defined in
this notation of guarantee have the meanings assigned such terms in the
Guarantee Agreement, a copy of which will be provided to [a holder of this
instrument] upon request to [Issuer].
Schedule I of the Guarantee Agreement is hereby deemed to be automatically
updated to include this [Indebtedness] thereon as a Guaranteed Obligation.


[GUARANTORS],
as Guarantor
By:    ______________________________
Name:
Title:









--------------------------------------------------------------------------------


Exhibit 10.1




SCHEDULE I


Guaranteed Obligations
Current as of: March 31, 2017
Issuer
 
Indebtedness
 
Maturity
Kinder Morgan, Inc.
 
7.00% bonds
 
June 15, 2017
Kinder Morgan, Inc.
 
2.00% notes
 
December 1, 2017
Kinder Morgan, Inc.
 
6.00% notes
 
January 15, 2018
Kinder Morgan, Inc.
 
7.00% bonds (Sonat)
 
February 1, 2018
Kinder Morgan, Inc.
 
7.25% bonds
 
June 1, 2018
Kinder Morgan, Inc.
 
3.05% notes
 
December 1, 2019
Kinder Morgan, Inc.
 
6.50% bonds
 
September 15, 2020
Kinder Morgan, Inc.
 
5.00% notes
 
February 15, 2021
Kinder Morgan, Inc.
 
1.500% notes
 
March 16, 2022
Kinder Morgan, Inc.
 
5.625% notes
 
November 15, 2023
Kinder Morgan, Inc.
 
4.30% notes
 
June 1, 2025
Kinder Morgan, Inc.
 
6.70% bonds (Coastal)
 
February 15, 2027
Kinder Morgan, Inc.
 
2.250% notes
 
March 16, 2027
Kinder Morgan, Inc.
 
6.67% debentures
 
November 1, 2027
Kinder Morgan, Inc.
 
7.25% debentures
 
March 1, 2028
Kinder Morgan, Inc.
 
6.95% bonds (Coastal)
 
June 1, 2028
Kinder Morgan, Inc.
 
8.05% bonds
 
October 15, 2030
Kinder Morgan, Inc.
 
7.80% bonds
 
August 1, 2031
Kinder Morgan, Inc.
 
7.75% bonds
 
January 15, 2032
Kinder Morgan, Inc.
 
5.30% notes
 
December 1, 2034
Kinder Morgan, Inc.
 
7.75% bonds (Coastal)
 
October 15, 2035
Kinder Morgan, Inc.
 
6.40% notes
 
January 5, 2036
Kinder Morgan, Inc.
 
7.42% bonds (Coastal)
 
February 15, 2037
Kinder Morgan, Inc.
 
5.55% notes
 
June 1, 2045
Kinder Morgan, Inc.
 
5.050% notes
 
February 15, 2046
Kinder Morgan, Inc.
 
7.45% debentures
 
March 1, 2098
Kinder Morgan Energy Partners, L.P.
 
5.95% bonds
 
February 15, 2018
Kinder Morgan Energy Partners, L.P.
 
9.00% bonds
 
February 1, 2019
Kinder Morgan Energy Partners, L.P.
 
2.65% bonds
 
February 1, 2019
Kinder Morgan Energy Partners, L.P.
 
6.85% bonds
 
February 15, 2020
Kinder Morgan Energy Partners, L.P.
 
5.30% bonds
 
September 15, 2020
Kinder Morgan Energy Partners, L.P.
 
5.80% bonds
 
March 1, 2021
Kinder Morgan Energy Partners, L.P.
 
3.50% bonds
 
March 1, 2021
Kinder Morgan Energy Partners, L.P.
 
4.15% bonds
 
March 1, 2022
Kinder Morgan Energy Partners, L.P.
 
3.95% bonds
 
September 1, 2022
Kinder Morgan Energy Partners, L.P.
 
3.45% bonds
 
February 15, 2023
Kinder Morgan Energy Partners, L.P.
 
3.50% bonds
 
September 1, 2023
Kinder Morgan Energy Partners, L.P.
 
4.15% bonds
 
February 1, 2024
Kinder Morgan Energy Partners, L.P.
 
4.25% bonds
 
September 1, 2024
Kinder Morgan Energy Partners, L.P.
 
7.40% bonds
 
March 15, 2031
Kinder Morgan Energy Partners, L.P.
 
7.75% bonds
 
March 15, 2032
Kinder Morgan Energy Partners, L.P.
 
7.30% bonds
 
August 15, 2033
Kinder Morgan Energy Partners, L.P.
 
5.80% bonds
 
March 15, 2035
Kinder Morgan Energy Partners, L.P.
 
6.50% bonds
 
February 1, 2037
Kinder Morgan Energy Partners, L.P.
 
6.95% bonds
 
January 15, 2038







--------------------------------------------------------------------------------

Exhibit 10.1




 
 
Schedule I
 
 
(Guaranteed Obligations)
 
 
Current as of: March 31, 2017
Issuer
 
Indebtedness
 
Maturity
Kinder Morgan Energy Partners, L.P.
 
6.50% bonds
 
September 1, 2039
Kinder Morgan Energy Partners, L.P.
 
6.55% bonds
 
September 15, 2040
Kinder Morgan Energy Partners, L.P.
 
6.375% bonds
 
March 1, 2041
Kinder Morgan Energy Partners, L.P.
 
5.625% bonds
 
September 1, 2041
Kinder Morgan Energy Partners, L.P.
 
5.00% bonds
 
August 15, 2042
Kinder Morgan Energy Partners, L.P.
 
5.00% bonds
 
March 1, 2043
Kinder Morgan Energy Partners, L.P.
 
5.50% bonds
 
March 1, 2044
Kinder Morgan Energy Partners, L.P.
 
5.40% bonds
 
September 1, 2044
Kinder Morgan Energy Partners, L.P.(1)
 
6.50% bonds
 
April 1, 2020
Kinder Morgan Energy Partners, L.P.(1)
 
5.00% bonds
 
October 1, 2021
Kinder Morgan Energy Partners, L.P.(1)
 
4.30% bonds
 
May 1, 2024
Kinder Morgan Energy Partners, L.P.(1)
 
7.50% bonds
 
November 15, 2040
Kinder Morgan Energy Partners, L.P.(1)
 
4.70% bonds
 
November 1, 2042
Tennessee Gas Pipeline Company, L.L.C.
 
7.50% bonds
 
April 1, 2017
Tennessee Gas Pipeline Company, L.L.C.
 
7.00% bonds
 
March 15, 2027
Tennessee Gas Pipeline Company, L.L.C.
 
7.00% bonds
 
October 15, 2028
Tennessee Gas Pipeline Company, L.L.C.
 
8.375% bonds
 
June 15, 2032
Tennessee Gas Pipeline Company, L.L.C.
 
7.625% bonds
 
April 1, 2037
El Paso Natural Gas Company, L.L.C.
 
5.95% bonds
 
April 15, 2017
El Paso Natural Gas Company, L.L.C.
 
8.625% bonds
 
January 15, 2022
El Paso Natural Gas Company, L.L.C.
 
7.50% bonds
 
November 15, 2026
El Paso Natural Gas Company, L.L.C.
 
8.375% bonds
 
June 15, 2032
Colorado Interstate Gas Company, L.L.C.
 
4.15% notes
 
August 15, 2026
Colorado Interstate Gas Company, L.L.C.
 
6.85% bonds
 
June 15, 2037
El Paso Tennessee Pipeline Co. L.L.C.
 
7.25% bonds
 
December 15, 2025
Other
 
KM LQT IRBs-Stolt floating rate bonds
 
January 15, 2018
Other
 
Cora industrial revenue bonds
 
April 1, 2024
Hiland Partners Holdings LLC and Hiland Partners Finance Corp.
 
5.50% notes
 
May 15, 2022
_________________________________________________
(1)  The original issuer, El Paso Pipeline Partners, L.P. merged with and into
Kinder Morgan Energy
     Partners, L.P. effective January 1, 2015.

































2

--------------------------------------------------------------------------------

Exhibit 10.1




 
 
Schedule I
 
 
(Guaranteed Obligations)
 
 
Current as of: March 31, 2017

Hedging Agreements1
 
 
 
 
Issuer
 
Guaranteed Party
 
Date
Kinder Morgan, Inc.
 
Bank of America, N.A.
 
August 29, 2001
Kinder Morgan, Inc.
 
BNP Paribas
 
September 15, 2016
Kinder Morgan, Inc.
 
Citibank, N.A.
 
March 14, 2002
Kinder Morgan, Inc.
 
J. Aron & Company
 
December 23, 2011
Kinder Morgan, Inc.
 
SunTrust Bank
 
August 29, 2001
Kinder Morgan, Inc.
 
Barclays Bank PLC
 
November 26, 2014
Kinder Morgan, Inc.
 
Bank of Tokyo-Mitsubishi, Ltd., New York Branch
 
November 26, 2014
Kinder Morgan, Inc.
 
Canadian Imperial Bank of Commerce
 
November 26, 2014
Kinder Morgan, Inc.
 
Compass Bank
 
March 24, 2015
Kinder Morgan, Inc.
 
Credit Agricole Corporate and Investment
Bank
 
November 26, 2014
Kinder Morgan, Inc.
 
Credit Suisse International
 
November 26, 2014
Kinder Morgan, Inc.
 
Deutsche Bank AG
 
November 26, 2014
Kinder Morgan, Inc.
 
ING Capital Markets LLC
 
November 26, 2014
Kinder Morgan, Inc.
 
JPMorgan Chase Bank, N.A.
 
February 19, 2015
Kinder Morgan, Inc.
 
Mizuho Capital Markets Corporation
 
November 26, 2014
Kinder Morgan, Inc.
 
Royal Bank of Canada
 
November 26, 2014
Kinder Morgan, Inc.
 
The Bank of Nova Scotia
 
November 26, 2014
Kinder Morgan, Inc.
 
The Royal Bank of Scotland PLC
 
November 26, 2014
Kinder Morgan, Inc.
 
Societe Generale
 
November 26, 2014
Kinder Morgan, Inc.
 
UBS AG
 
November 26, 2014
Kinder Morgan, Inc.
 
Wells Fargo Bank, N.A.
 
November 26, 2014
Kinder Morgan Energy Partners, L.P.
 
Bank of America, N.A.
 
April 14, 1999
Kinder Morgan Energy Partners, L.P.
 
Bank of Tokyo-Mitsubishi, Ltd., New York Branch
 
November 23, 2004
Kinder Morgan Energy Partners, L.P.
 
Barclays Bank PLC
 
November 18, 2003
Kinder Morgan Energy Partners, L.P.
 
Canadian Imperial Bank of Commerce
 
August 4, 2011
Kinder Morgan Energy Partners, L.P.
 
Citibank, N.A.
 
March 14, 2002
Kinder Morgan Energy Partners, L.P.
 
Credit Agricole Corporate and Investment Bank
 
June 20, 2014
Kinder Morgan Energy Partners, L.P.
 
Credit Suisse International
 
May 14, 2010
Kinder Morgan Energy Partners, L.P.
 
Deutsche Bank AG
 
April 2, 2009
Kinder Morgan Energy Partners, L.P.
 
ING Capital Markets LLC
 
September 21, 2011
_________________________________________________
1  Guaranteed Obligations with respect to Hedging Agreements include
International Swaps and
Derivatives Association Master Agreements (“ISDAs”) and all transactions entered
into pursuant to any ISDA listed on this Schedule I.





3

--------------------------------------------------------------------------------

Exhibit 10.1




 
 
Schedule I
 
 
(Guaranteed Obligations)
 
 
Current as of: March 31, 2017
Hedging Agreements1
 
 
 
 
Issuer
 
Guaranteed Party
 
Date
Kinder Morgan Energy Partners, L.P.
 
J. Aron & Company
 
November 11, 2004
Kinder Morgan Energy Partners, L.P.
 
JPMorgan Chase Bank
 
August 29, 2001
Kinder Morgan Energy Partners, L.P.
 
Mizuho Capital Markets Corporation
 
July 11, 2014
Kinder Morgan Energy Partners, L.P.
 
Morgan Stanley Capital Services Inc.
 
March 10, 2010
Kinder Morgan Energy Partners, L.P.
 
Royal Bank of Canada
 
March 12, 2009
Kinder Morgan Energy Partners, L.P.
 
The Royal Bank of Scotland PLC
 
March 20, 2009
Kinder Morgan Energy Partners, L.P.
 
The Bank of Nova Scotia
 
August 14, 2003
Kinder Morgan Energy Partners, L.P.
 
Societe Generale
 
July 18, 2014
Kinder Morgan Energy Partners, L.P.
 
SunTrust Bank
 
March 14, 2002
Kinder Morgan Energy Partners, L.P.
 
UBS AG
 
February 23, 2011
Kinder Morgan Energy Partners, L.P.
 
Wells Fargo Bank, N.A.
 
July 31, 2007
Kinder Morgan Texas Pipeline LLC
 
Barclays Bank PLC
 
January 10, 2003
Kinder Morgan Texas Pipeline LLC
 
BNP Paribas
 
March 2, 2005
Kinder Morgan Texas Pipeline LLC
 
Canadian Imperial Bank of Commerce
 
December 18, 2006
Kinder Morgan Texas Pipeline LLC
 
Citibank, N.A.
 
February 22, 2005
Kinder Morgan Texas Pipeline LLC
 
Credit Suisse International
 
August 31, 2012
Kinder Morgan Texas Pipeline LLC
 
Deutsche Bank AG
 
June 13, 2007
Kinder Morgan Texas Pipeline LLC
 
ING Capital Markets LLC
 
April 17, 2014
Kinder Morgan Production LLC
 
J. Aron & Company
 
June 12, 2006
Kinder Morgan Texas Pipeline LLC
 
J. Aron & Company
 
June 8, 2000
Kinder Morgan Texas Pipeline LLC
 
JPMorgan Chase Bank, N.A.
 
September 7, 2006
Kinder Morgan Texas Pipeline LLC
 
Macquarie Bank Limited
 
September 20, 2010
Kinder Morgan Texas Pipeline LLC
 
Merrill Lynch Commodities, Inc.
 
October 24, 2001
Kinder Morgan Texas Pipeline LLC
 
Morgan Stanley Capital Group Inc.
 
January 15, 2004
Kinder Morgan Texas Pipeline LLC
 
Natixis
 
June 13, 2011
Kinder Morgan Texas Pipeline LLC
 
Phillips 66 Company
 
March 30, 2015
Kinder Morgan Texas Pipeline LLC
 
Royal Bank of Canada
 
May 6, 2009
Kinder Morgan Texas Pipeline LLC
 
The Bank of Nova Scotia
 
May 8, 2014
Kinder Morgan Texas Pipeline LLC
 
Shell Trading (US) Company
 
November 14, 2011
Kinder Morgan Texas Pipeline LLC
 
Societe Generale
 
January 14, 2003
Kinder Morgan Texas Pipeline LLC
 
Wells Fargo Bank, N.A.
 
June 1, 2013
Copano Risk Management, LLC
 
Citibank, N.A.
 
July 21, 2008
Copano Risk Management, LLC
 
J. Aron & Company
 
December 12, 2005
Copano Risk Management, LLC
 
Morgan Stanley Capital Group Inc.
 
May 4, 2007
Copano Risk Management, LLC
 
Wells Fargo Bank, N.A.
 
October 19, 2007
_________________________________________________
1  Guaranteed Obligations with respect to Hedging Agreements include
International Swaps and
Derivatives Association Master Agreements (“ISDAs”) and all transactions entered
into pursuant to any ISDA listed on this Schedule I.





4

--------------------------------------------------------------------------------


Exhibit 10.1




SCHEDULE II 
 
Guarantors
Current as of: March 31, 2017


Agnes B Crane, LLC
 
Copano Processing LLC
American Petroleum Tankers II LLC
 
Copano Risk Management LLC
American Petroleum Tankers III LLC
 
Copano/Webb-Duval Pipeline LLC
American Petroleum Tankers IV LLC
 
CPNO Services LLC
American Petroleum Tankers LLC
 
Dakota Bulk Terminal, Inc.
American Petroleum Tankers Parent LLC
 
Delta Terminal Services LLC
American Petroleum Tankers V LLC
 
Eagle Ford Gathering LLC
American Petroleum Tankers VI LLC
 
El Paso Cheyenne Holdings, L.L.C.
American Petroleum Tankers VII LLC
 
El Paso Citrus Holdings, Inc.
American Petroleum Tankers VIII LLC
 
El Paso CNG Company, L.L.C.
American Petroleum Tankers IX LLC
 
El Paso Energy Service Company, L.L.C.
American Petroleum Tankers X LLC
 
El Paso LLC
American Petroleum Tankers XI LLC
 
El Paso Midstream Group LLC
APT Florida LLC
 
El Paso Natural Gas Company, L.L.C.
APT Intermediate Holdco LLC
 
El Paso Noric Investments III, L.L.C.
APT New Intermediate Holdco LLC
 
El Paso Ruby Holding Company, L.L.C.
APT Pennsylvania LLC
 
El Paso Tennessee Pipeline Co., L.L.C.
APT Sunshine State LLC
 
Elba Express Company, L.L.C.
Audrey Tug LLC
 
Elizabeth River Terminals LLC
Betty Lou LLC
 
Emory B Crane, LLC
Camino Real Gathering Company, L.L.C.
 
EP Ruby LLC
Cantera Gas Company LLC
 
EPBGP Contracting Services LLC
CDE Pipeline LLC
 
EPTP Issuing Corporation
Central Florida Pipeline LLC
 
Fernandina Marine Construction Management
Cheyenne Plains Gas Pipeline Company, L.L.C.
 
 LLC
CIG Gas Storage Company LLC
 
Frank L. Crane, LLC
CIG Pipeline Services Company, L.L.C.
 
General Stevedores GP, LLC
Colorado Interstate Gas Company, L.L.C.
 
General Stevedores Holdings LLC
Colorado Interstate Issuing Corporation
 
Glenpool West Gathering LLC
Copano Double Eagle LLC
 
Global American Terminals LLC
Copano Energy Finance Corporation
 
Hampshire LLC
Copano Energy Services/Upper Gulf Coast LLC
 
Harrah Midstream LLC
Copano Energy, L.L.C.
 
HBM Environmental, Inc.
Copano Field Services GP, L.L.C.
 
Hiland Crude, LLC
Copano Field Services/North Texas, L.L.C.
 
Hiland Partners Finance Corp.
Copano Field Services/South Texas LLC
 
Hiland Partners Holdings LLC
Copano Field Services/Upper Gulf Coast LLC
 
ICPT, L.L.C
Copano Liberty, LLC
 
Independent Trading & Transportation
Copano Liquids Marketing LLC
 
Company I, L.L.C.
Copano NGL Services (Markham), L.L.C.
 
J.R. Nicholls LLC
Copano NGL Services LLC
 
Javelina Tug LLC
Copano Pipelines Group, L.L.C.
 
Jeannie Brewer LLC
Copano Pipelines/North Texas, L.L.C.
 
JV Tanker Charterer LLC
Copano Pipelines/Rocky Mountains, LLC
 
Kinder Morgan 2-Mile LLC
Copano Pipelines/South Texas LLC
 
Kinder Morgan Administrative Services Tampa LLC
Copano Pipelines/Upper Gulf Coast LLC
 
Kinder Morgan Altamont LLC
 
 
 



1

--------------------------------------------------------------------------------

Exhibit 10.1




 
 
Schedule II
 
 
(Guarantors)
 
 
Current as of: March 31, 2017
 
 
 
Kinder Morgan Amory LLC
 
Kinder Morgan Pecos Valley LLC
Kinder Morgan Arrow Terminals Holdings, Inc.
 
Kinder Morgan Petcoke GP LLC
Kinder Morgan Arrow Terminals, L.P.
 
Kinder Morgan Petcoke LP LLC
Kinder Morgan Baltimore Transload Terminal
 
Kinder Morgan Petcoke, L.P.
LLC
 
Kinder Morgan Petroleum Tankers LLC
Kinder Morgan Battleground Oil LLC
 
Kinder Morgan Pipeline LLC
Kinder Morgan Border Pipeline LLC
 
Kinder Morgan Port Manatee Terminal LLC
Kinder Morgan Bulk Terminals LLC
 
Kinder Morgan Port Sutton Terminal LLC
Kinder Morgan Carbon Dioxide Transportation
 
Kinder Morgan Port Terminals USA LLC
Company
 
Kinder Morgan Production Company LLC
Kinder Morgan CO2 Company, L.P.
 
Kinder Morgan Rail Services LLC
Kinder Morgan Cochin LLC
 
Kinder Morgan Resources II LLC
Kinder Morgan Columbus LLC
 
Kinder Morgan Resources III LLC
Kinder Morgan Commercial Services LLC
 
Kinder Morgan Resources LLC
Kinder Morgan Contracting Services LLC
 
Kinder Morgan River Terminals LLC
Kinder Morgan Crude & Condensate LLC
 
Kinder Morgan Seven Oaks LLC
Kinder Morgan Crude Oil Pipelines LLC
 
Kinder Morgan SNG Operator LLC
Kinder Morgan Crude to Rail LLC
 
Kinder Morgan Southeast Terminals LLC
Kinder Morgan Cushing LLC
 
Kinder Morgan Scurry Connector LLC
Kinder Morgan Dallas Fort Worth Rail Terminal
 
Kinder Morgan Tank Storage Terminals LLC
LLC
 
Kinder Morgan Tejas Pipeline LLC
Kinder Morgan Endeavor LLC
 
Kinder Morgan Terminals, Inc.
Kinder Morgan Energy Partners, L.P.
 
Kinder Morgan Terminals Wilmington LLC
Kinder Morgan EP Midstream LLC
 
Kinder Morgan Texas Pipeline LLC
Kinder Morgan Finance Company LLC
 
Kinder Morgan Texas Terminals, L.P.
Kinder Morgan Fleeting LLC
 
Kinder Morgan Transmix Company, LLC
Kinder Morgan Freedom Pipeline LLC
 
Kinder Morgan Treating LP
Kinder Morgan Galena Park West LLC
 
Kinder Morgan Urban Renewal, L.L.C.
Kinder Morgan IMT Holdco LLC
 
Kinder Morgan Utica LLC
Kinder Morgan, Inc.
 
Kinder Morgan Virginia Liquids Terminals LLC
Kinder Morgan Keystone Gas Storage LLC
 
Kinder Morgan Wink Pipeline LLC
Kinder Morgan KMAP LLC
 
KinderHawk Field Services LLC
Kinder Morgan Las Vegas LLC
 
KM Crane LLC
Kinder Morgan Linden Transload Terminal LLC
 
KM Decatur, Inc.
Kinder Morgan Liquids Terminals LLC
 
KM Eagle Gathering LLC
Kinder Morgan Liquids Terminals St. Gabriel LLC
 
KM Gathering LLC
Kinder Morgan Louisiana Pipeline Holding LLC
 
KM Kaskaskia Dock LLC
Kinder Morgan Louisiana Pipeline LLC
 
KM Liquids Terminals LLC
Kinder Morgan Marine Services LLC
 
KM North Cahokia Land LLC
Kinder Morgan Materials Services, LLC
 
KM North Cahokia Special Project LLC
Kinder Morgan Mid Atlantic Marine Services LLC
 
KM North Cahokia Terminal Project LLC
Kinder Morgan NatGas O&M LLC
 
KM Ship Channel Services LLC
Kinder Morgan NGL LLC
 
KM Treating GP LLC
Kinder Morgan NGPL Holdings LLC
 
KM Treating Production LLC
Kinder Morgan North Texas Pipeline LLC
 
KMBT LLC
Kinder Morgan Operating L.P. “A”
 
KMGP Services Company, Inc.
Kinder Morgan Operating L.P. “B”
 
KN Telecommunications, Inc.
Kinder Morgan Operating L.P. “C”
 
Knight Power Company LLC
Kinder Morgan Operating L.P. “D”
 
Lomita Rail Terminal LLC
Kinder Morgan Pecos LLC
 
Milwaukee Bulk Terminals LLC



2

--------------------------------------------------------------------------------

Exhibit 10.1




 
 
Schedule II
 
 
(Guarantors)
 
 
Current as of: March 31, 2017
 
 
 
MJR Operating LLC
 
 
Mojave Pipeline Company, L.L.C.
 
 
Mojave Pipeline Operating Company, L.L.C.
 
 
Mr. Bennett LLC
 
 
Mr. Vance LLC
 
 
Nassau Terminals LLC
 
 
Paddy Ryan Crane, LLC
 
 
Palmetto Products Pipe Line LLC
 
 
PI 2 Pelican State LLC
 
 
Pinney Dock & Transport LLC
 
 
Queen City Terminals LLC
 
 
Rahway River Land LLC
 
 
Razorback Tug LLC
 
 
RCI Holdings, Inc.
 
 
River Terminals Properties GP LLC
 
 
River Terminal Properties, L.P.
 
 
ScissorTail Energy, LLC
 
 
SNG Pipeline Services Company, L.L.C.
 
 
Southern Gulf LNG Company, L.L.C.
 
 
Southern Liquefaction Company LLC
 
 
Southern LNG Company, L.L.C.
 
 
Southern Oklahoma Gathering LLC
 
 
SouthTex Treaters LLC
 
 
Southwest Florida Pipeline LLC
 
 
SRT Vessels LLC
 
 
Stevedore Holdings, L.P.
 
 
Tajon Holdings, Inc.
 
 
Tejas Gas, LLC
 
 
Tejas Natural Gas, LLC
 
 
Tennessee Gas Pipeline Company, L.L.C.
 
 
Tennessee Gas Pipeline Issuing Corporation
 
 
Texan Tug LLC
 
 
TGP Pipeline Services Company, L.L.C.
 
 
Trans Mountain Pipeline (Puget Sound) LLC
 
 
TransColorado Gas Transmission Company LLC
 
 
Transload Services, LLC
 
 
Utica Marcellus Texas Pipeline LLC
 
 
Western Plant Services, Inc.
 
 
Wyoming Interstate Company, L.L.C.
 
 
 
 
 
 
 
 
 
 
 





3

--------------------------------------------------------------------------------


Exhibit 10.1




SCHEDULE III
 
Excluded Subsidiaries
ANR Real Estate Corporation
 
 
Coastal Eagle Point Oil Company
 
 
Coastal Oil New England, Inc.
 
 
Colton Processing Facility
 
 
Coscol Petroleum Corporation
 
 
El Paso CGP Company, L.L.C.
 
 
El Paso Energy Capital Trust I
 
 
El Paso Energy E.S.T. Company
 
 
El Paso Energy International Company
 
 
El Paso Marketing Company, L.L.C.
 
 
El Paso Merchant Energy North America Company, L.L.C.
 
 
El Paso Merchant Energy-Petroleum Company
 
 
El Paso Reata Energy Company, L.L.C.
 
 
El Paso Remediation Company
 
 
El Paso Services Holding Company
 
 
EPEC Corporation
 
 
EPEC Oil Company Liquidating Trust
 
 
EPEC Polymers, Inc.
 
 
EPED Holding Company
 
 
KN Capital Trust I
 
 
KN Capital Trust III
 
 
Mesquite Investors, L.L.C.
 
 
 
 
 
Note: The Excluded Subsidiaries listed on this Schedule III may also be Excluded
Subsidiaries pursuant to other exceptions set forth in the definition of
“Excluded Subsidiary”.




